DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 18-20 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that in claims 1 and 18, from which all other claims depend, the claims require a conduit to be between the vessel and the mold, but then also recite that there is no structure between the vessel and the mold, making the claims self-contradictory and indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claim does not fairly further limit claim 18 from which it depends since claim 18 already requires that there be no structure between the vessel and the mold.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 23, 24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,337,746 to Cooper (Cooper). Cooper teaches a system for transferring molten metal to a mold (52) including a vessel (1) configured to hold molten metal, a conduit (20) in fluid communication with the vessel, a molten metal pump (22) and an uptake chamber (18) leading to an outlet that is above or level with the mold (see figure 6 for example) where the conduit (20) connects the vessel to the mold thereby showing all aspects of the above claim 18.
With respect to claims 19 and 20, the pump may be a circulation or gas release pump (see claim 17 for example).
With respect to claim 21, the opening and launder internal cross section are the same in Cooper, and the opening in Cooper is between 6 and 24 inches square (see claim 22 for example).
With respect to claim 23, the conduit (20) of Cooper is covered by an insulator (top cover as seen in figures 1 and 2 for example).
With respect to claim 24, there is no structure between the vessel (1) and conduit (20) of Cooper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7, 8, 11, 14, 15, 18-20, 23, 24 and 27-29   is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of US 5,758,712 to Pedersen (Pedersen).  With respect to claim 1, Cooper teaches a system for pacing molten aluminum into a mold including a vessel (1) having a first chamber (12) a second chamber (18) a dividing wall (14) with a height (H1)  between the chambers with a first opening (14A) below (H1), wherein the second chamber has an outer wall (18A)  with a height (H2) with a second opening (at the top of the chamber and above the wall height) having a second height (H3) above the first opening, a molten metal pump (22) in the first chamber, a mold (52) outside the vessel, and a conduit leading from the second opening to a mold where the pump (22) moves the molten metal through the chambers and into the mold. Cooper does not show the specially recited mold location above the conduit height. Pedersen teaches that at the time the invention was filed it was known in the casting art to employ a molten metal pump (6) in a vessel to deliver molten aluminum through a conduit (9, 10) connected to a mold cavity located above the conduit for more effective filling of the mold cavity.  Because Pedersen would require some unspecified molten metal pump and transfer structure (show only schematically by Pedersen) motivation to employ the molten metal transfer system of Cooper as the required but not described transfer system of Pedersen would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2 and 3, Cooper employed either a gas-release pump or a  circulation pump (see claim 17 for example).
With respect to claim 4, the opening and launder internal cross section are the same in Cooper, and the opening in Cooper is between 6 and 24 inches square (see claim 22 for example).
With respect to claim 7, the vessel (1) of Cooper is a reverberatory furnace.
With respect to claim 8, the pump (22) is located  at least partially within the opening (14A), see figures 1 and 2 for example).
With respect to claim 11, there is no structure between the second chamber and conduit (20) (see figures 1 and 2 for example).
With respect to claim 14 there is no structure between the conduit (9, 10) of Pedersen and the mold (4).
With respect to claim 15, while Cooper does not specifically show a second molten metal pump within the second chamber (18), it has been held that motivation to multiply the numbers of a component shown by the prior art (in the instant case the molten metal pump), in order to produce a multiplied effect (in the instant case improved or multiplied movement of the molten metal stream towards the mold) would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. 
With respect to claims 19 and 20, the pump may be a circulation or gas release pump (see claim 17 for example).
With respect to claim 21, the opening and launder internal cross section are the same in Cooper, and the opening in Cooper is between 6 and 24 inches square (see claim 22 for example).
With respect to claims 23 and 27, the conduit (20) of Cooper is covered by an insulator (top cover as seen in figures 1 and 2 for example).
With respect to claim 24 and 29, there is no structure between the vessel (1) and conduit (20) of Cooper.
With respect to claim 28 the conduit of Pederson connects to the mold bottom.


Claims 5, 6, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper alone or Cooper in view of Pedersen as applied to claims 1 and 18 above.
As applied above either Cooper alone (with respect to claims 22 and 26) or Cooper in view of Pedersen (with respect to claims 5, 6, 16 and 17) show all aspects of the above claims except the specific showing of the user of a bracket and superstructure arrangement in order to securely hold the molten metal pump in place. However, brackets and holding structures (a superstructure) are noted to be old and well known devices for securing components within a system. Further, no specific structure is recited in the instant claims describing any particular bracket or superstructure arrangement. Motivation to employ commonly known brackets and platform or superstructure arrangements to hold the molten metal pump of Cooper in its required position would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 9, 10, 12, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper alone or Cooper in view of Pedersen as applied to claims 1 and 18 above further in view of US 2015/0184311 to Turenne et al (Turenne et al). As applied above either Cooper alone (with respect to claims 9, 10, 12 and 13) or Cooper in view of Pedersen (with respect to claim 25) show all aspects of the above claims except the specific showing of components (the mold and conduit) made of a ceramic, particularly silicon carbide, neither Cooper or Pedersen recites and composition for these components. Turenne et al teaches at paragraphs [0097], [0094] and [0102] for example that in the metallurgical arts it was known employ molds and conduits comprising a ceramic, particularly silicon carbide. Because the components of Cooper and Pedersen require some type of composition, motivation to employ commonly known ceramics such as silicon carbide, as shown by Terenne et al to be well known materials for forming molds and conduits for metallurgical applications, for the mold and conduit components of either or both of Cooper and Pedersen would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant's arguments filed on 4/6/2022 have been fully considered but they are not persuasive. Applicant’s argument that Cooper does not teach a second opening with a height H3 is not persuasive since as stated above the second opening above the second wall (18A) meets this limitation.
Applicant’s further argument that Cooper does not teach a conduit is not persuasive since launder (20) of Cooper meets this limitation. Further, as stated above the conduit structure of Pederson (9, 10) meets this limitation.
Finally, Applicant’s argument that Pederson includes a structure between the vessel and the mild is not persuasive at least because the only structure is the conduit structure of Pederson, and the instant claims specifically require such a structure between the vessel and the mold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk